Title: From Benjamin Franklin to Thomas Cushing, 6 October 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Oct. 6. 1774.
Since my last to you, which went per Capt. Foulger, the Parliament, by a sudden and unexpected Resolution in the Cabinet, has been dissolved. Various are the Conjectures as to the Motives; among which one is, that some Advices from Boston, importing the Impossibility of carrying on Government there under the late Acts of Parliament, have made it appear necessary that a new Election should be got through before any Ferment arises here among the Manufacturers, which if it happen’d during the Elections (as might be expected if the old Parliament had gone on to finish its Term,) would probably have been a means of Outing many of the Court Candidates. As yet it does not appear that there is any Intention of Changing Measures: But all intelligent Men are of Opinion, that if the American Congress should resolve on the Non-consumption of the Manufactures of Britain, this Ministry must go out, and their late Measures be all reversed. As such a Resolution, firmly adher’d to, would in a peaceable and justifiable way do everything for us that we can wish, I am griev’d to hear of Mobs and Violence, and the pulling down of Houses, which our Friends cannot justify, and which give great Advantage against us to our Enemies.
The Electors of the Cities of London and Westminster, the Borough of Southwark, the County of Middlesex, and some other Places, have exacted of their Candidates Engagements under their Hands that they will among other things endeavour a Repeal of the late iniquitous Acts against America; and tis suppos’d the Example of the Metropolis will be follow’d in other Places, and would have been nearly general if the Election had not been thus precipitated. The Bishop of St. Asaph’s intended Speech, several Copies of which I sent you, and of which many Thousands have been printed and distributed here, has had an extraordinary Effect, in changing the Sentiments of Multitudes with regard to America. And when the Result of the Congress arrives, and the Measures they resolve to pursue (which I confide will be wise and good, enter’d into with Unanimity, and persisted in with Firmness) come to be known and consider’d here, I am persuaded our Friends will be multiplied, and our Enemies diminish’d, so as to bring on an Accommodation in which our undoubted Rights shall be acknowledg’d and establish’d. This, for the common Welfare of the British Empire, I most ardently wish. But I am in perpetual Anxiety lest the mad Measure of mixing Soldiers among a People whose Minds are in such a State of Irritation, may be attended with some sudden Mischief: For an accidental Quarrel, a personal Insult, an imprudent Order, an insolent Execution of even a prudent one, or 20 other things, may produce a Tumult, unforeseen, and therefore impossible to be prevented, in which such a Carnage may ensue, as to make a Breach that can never afterwards be healed. I pray God to govern every thing for the best; and am with the greatest Esteem and Respect, Sir, Your (and the Committee’s) most obedient and most humble Servant
B Franklin
Honble. Thomas Cushing Esqr
 
Endorsed: Benja Franklin Esqr  London oct. 6. 1774
